Title: Enclosure I: Thomas Jefferson to George Hammond, 15 May 1793
From: Jefferson, Thomas
To: Hammond, George

 

Sir,
Philadelphia, May 15. 1793.

Your several memorials of the 8th instant, have been laid before the President, as had been that of the 2d as soon as received. They have been considered with all the attention and the impartiality which a firm determination could inspire to do what is equal and right between all the belligerent powers.
In one of these, you communicate on the information of the british consul at Charleston, that the Consul of France, at the Same place, had condemned, as legal prize, a british vessel, captured by a french Frigate, and you justly add, that this judicial act is not warranted by the usage of nations, nor by the stipulations existing between the United States and France. I observe further, that it is not warranted by any law of the Land. It is consequently a mere nullity, as such it can be respected in no Court, can make no part in the title to the Vessel, nor give to the purchaser any other security than what he would have had without it. In short, it is so absolutely nothing as to give no foundation of just concern to any person interested in the fate of the vessel, and in this point of view, Sir, I am in hopes you will see it. The proceeding, indeed, if the British Consul has been rightly informed, and we have no other information of it, has been an act of disrespect towards the United States, to which its Government cannot be inattentive. A just sense of our own right and duties and the obviousness of the principle are a security that no inconveniences will be permitted to arise from repetitions of it.
The purchase of arms and military accoutrements by an agent of the french Government, in this Country, with an intent to export them to France, is the subject of another of the memorials. Of this fact, we are equally uninformed, as of the former. Our Citizens have been always free to make, vend, and export arms. It is the constant occupation and livelihood of some of them. To suppress their callings, the only means perhaps of their subsistence because a war exists in foreign and distant countries, in which we have no concern, would scarcely be expected. It would be hard in principle, and impossible in practice. The law of nations, therefore, respecting the rights of those at peace, does not require from them such an internal derangement in their occupations.

It is satisfied with the external penalty pronounced in the President’s proclamation, that of confiscation of such portion of these arms as shall fall into the Hands of any of the belligerent powers on their way to the ports of their enemies. To this penalty our Citizens are warned that they will be abandoned and that even private intraventions may work no inequality between the parties at war, the benefit of them, will be left equally free and open to all.
The capture of the British Ship Grange, by the French frigate l’Embuscade, has, on inquiry been found to have taken place within the Bay of Delaware and Jurisdiction of the United States, as stated in your memorial of the 2d instant—the Government is therefore, taking measures for the liberation of the Crew and restitution of the Ship and cargo.
It condemns in the highest degree the conduct of any of our citizens, who may personally engage in committing hostilities at sea against any of the nations, parties to the present war, and will exert all the means with which the laws and constitution have armed them to discover such as offend herein and bring them to condign punishment. Of these dispositions I am authorized to give assurances to all the parties, without reserve. Our real friendship for them all, our desire to pursue ourselves the path of peace as the only one leading surely to prosperity, and our wish to preserve the morals of our citizens from being vitiated by courses of lawless plunder and murder, may assure you that our proceedings in this respect will be with good faith, fervor and vigilance. Instructions are consequently given to the proper law officer to institute such proceedings as the laws will justify, for apprehending and punishing certain individuals of our Citizens suggested to have been concerned in enterprises of this kind, as mentioned in one of your memorials of the 8th instant.
The practice of commissioning, equipping and manning Vessels, in our ports to cruise on any of the belligerent parties, is equally and entirely disapproved, and the Government will take effectual measures to prevent a repetition of it. The remaining point in the same memorial, is reserved for further Consideration.
I trust, Sir, that in the readiness with which the United States have attended to the redress of such wrongs as committed by their citizens, or within their Jurisdiction, you will see proofs of

their justice and impartiality to all the parties, and that it will ensure to their citizens pursuing their lawful business, by Sea or by Land, in all parts of the world a like efficacious interposition of the governing powers to protect them from injury, and redress it, when it has taken place. with such dispositions, on both sides vigilantly and faithfully carried into effect, we may hope that the blessings of peace, on the one part, will be as little impaired, and the evils of war on the other, as little aggravated, as the nature of things will permit: and that this should be so is we trust the prayer of all. I have the honor to be, with sentiments of respect, Sir, Your most obedient and most humble servant.
